PER CURIAM:
Emmett Johnson Jafari appeals the district court’s orders granting Defendants’ motion to dismiss his complaint under Section 5 of the Voting Rights Act of 1965, 42 U.S.C. § 1973c (2000), and 42 U.S.C. § 1983 (2000), denying Jafari’s motion to set aside judgment, and granting Defendants’ petition for attorney’s fees. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jafari v. City of Richmond, No. 3:05-cv-00823-HEH (E.D. Va. May 12, 2006; May 30, 2006; June 8, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.